Larry Vaught, Judge, dissenting. I dissent from the decision to reverse without reaching the interpretation of Ark. Code Ann. § 16-13-317, because I believe that the objection to venue was waived. Appellant did not obtain a ruling on her objection, and the burden of obtaining such a ruling is on the movant, and any matters left unresolved are waived and may not be relied upon on appeal. McElroy v. Grisham, 306 Ark. 4, 810 S.W.2d 933 (1991). The failure to obtain a ruling from the trial court constitutes a waiver of the issue on appeal. Gatlin v. Gatlin, 306 Ark. 146, 811 S.W.2d 761 (1991). The appellate court will not review a matter on which the trial court did not rule. Id. While the majority acknowledges that the above precedent is the law, they choose to ignore it and follow McMahan v. Berry, 319 Ark. 88, 890 S.W.2d 242 (1994) to hold that the “holding of the hearing effectively became the ruling.” While the McMahan decision is not an unreasonable solution to a difficult question, it is certainly an aberration in light of many years of supreme court precedent. At least twice before the supreme court has addressed the issue squarely and refused to consider issues on appeal where the trial court did not specifically rule, but proceeded with the case. In both cases, the seemingly “unreasonable” result led to changes in the rules to allow a “deemed denied” ruling for appellate purposes. In Danzie v. State, 326 Ark. 34, 930 S.W.2d 310 (1996), the appellant made a motion for directed verdict, and the court did not specifically deny it, but merely continued with the trial. The appellant argued there, as here, that the continuation of the trial constituted a denial of the motion and he could do nothing more. The supreme court disagreed, cited the long-standing precedent stated above, and affirmed, holding that the issue had been waived. Subsequently, the court changed Rule 33.1 of the Arkansas Rules of Criminal Procedure to provide that a motion for directed verdict is deemed denied if the court continues without ruling. In City of Monticello v. Kimbro, 206 Ark. 503, 176 S.W.2d 152 (1943), the appellant filed a motion for a new trial in a civil case. The trial judge never ruled on the motion and the supreme court denied the appeal for lack of a final order. Rule 59(b) of the Arkansas Rules of Civil Procedure now provides that a motion for new trial is deemed denied if not ruled on within thirty days. Sometimes it takes a seemingly unreasonable result to motivate a rule change. I believe this to be one of those cases. If the law is now to be that a trial court’s continuation of a hearing or trial without ruling on a motion is sufficient to preserve the issue for appeal, it should be the supreme court that makes that decision. I would, therefore, affirm because the only issue appealed was not preserved for our review. I am authorized to state that Judge Jennings joins this dissent.